DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 2-5-2021 have been fully considered and are addressed in the instant Office Action. Claims 1-12 and 15-20 are currently pending. 

Response to Arguments
Applicant's arguments filed on 2-5-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and are addressed in the instant Office Action. Any other issues are addressed below. 

Regarding the 101 rejection:
 The Examiner asserts that every step in the claims can be performed by a human, such as by a person manually controlling the UAV based on received sensor data, wherein the sensor data is displayed on a screen to aid the person in navigating the UAV.
Furthermore, the claims are not directed towards performing a novel way of controlling a UAV with respect to “confidence levels” of sensor inputs. Merely reciting “control” without providing a meaningful solution for effecting said “control” amounts to nothing more than reciting an intended use of the abstract idea in a particular field of endeavor. In the instant case, it is clear that the claimed invention is not directed towards a novel way of controlling a UAV, but merely a way of using mathematical formulas/relationships to determine a confidence level for particular sensors in order to 
The 101 rejection is maintained. 

Regarding the 112(a) rejections:
The sections of the current specification cited by the Applicant are acknowledged, however, these sections vaguely describe the concept of determining confidence levels without disclosing any required processes/algorithms that show how specific confidence levels are calculated for specific sensor inputs and/or data sources. The current specification and the current claims recite multiple different sensors and data sources, however, the current specification does not provide any processes/algorithms that establish a definitive method of determining a comparative “confidence level” between the multitude of sensor and data sources. The difficulty of determining the claimed “confidence level” is compounded buy the fact that the “confidence level” is related to comparative 
The 112(a) rejections have been updated based on the amendments to the claims and/or are maintained. 

Regarding the 102 and 103(a) rejections:
The Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. In particular, new art has been applied to the claims in view of the amendments to the claims. Please see the official reasoning below. 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 17 are directed towards collecting data (i.e the steps of collecting inputs from a plurality of sources), using mathematical formulas/relationships to calculate a value based on the gathered data (i.e the steps of calculating a confidence value using the gathered inputs) and reaching a conclusion by reading the calculated value (i.e determining a predetermined mission task in memory associated with the confidence value). Therefore, the claimed invention is directed to an abstract idea in the form of mathematical concepts, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on collected data without significantly more. Furthermore, the steps of claims 1 and 17 are directed towards using generic computers/computing devices performing their intended functions, such as, but not limited to, generic 
The current claims are not directed towards a novel way of controlling a UAV, but rather the steps of determining the “confidence level” of specific sensors in order to use, or “prioritize”, specific sensors. The current specification is devoid of any novel processes/methods/algorithms that describe how to control a UAV in an improved manner using the one or more selected or “prioritized” sensors. Therefore, the recitation of “control” in the claims amounts to nothing more than reciting an intended use of the abstract idea in a particular field of endeavor. The claims merely encompass a person using mental processes to solve mathematical formulas/relationships in order to  determine the respective  “confidence levels”, manually prioritizing or selecting specific sensors to aid in controlling the UAV, and then manually control the UAV to perform an action using physical man/machine interface based on the “confidence levels” of the “prioritized” sensors, such as, but not limited to, a touchscreen or a joystick while looking at a screen that outputs the prioritized sensor data. The current invention merely automates the above processes by declaring that it is performed autonomously by a generic “control unit”, which encompasses any known generic processing device. It is not sufficient to overcome the abstract idea by merely saying that it is performed by a computer, since it is well-known in the art that the purpose of any generic processing device is to perform functions autonomously without human intervention.
Furthermore, claims 1 and 17 do not recite any practical application of the abstract idea. Claims 1 and 17 do not include additional elements that amount to significantly more than the judicial 
Claim 1 recites steps of determining a “mission task” to be performed and determining an “action”. However, these steps amount to nothing more than associating a confidence level with a mission task or action. The current claims are not directed towards any specialized process/algorithm for 
The recited steps of "generating", “determining”, "receiving", “prioritizing” and “storing” encompasses conventional computer functions that are routine and well-understood that are claimed in a generic manner. In particular, the current specification does not associate the claimed steps of "generating", “determining”, "receiving", “prioritizing” and “storing” with any specialized or unique processes/algorithms that would suggest that the above claimed steps are not directed towards well-known and generic computer functions. Furthermore, these steps are explicitly described in at least the prior art of record Wang (US Publication No. 2017/0364095), Kopardekar (US Publication No. 2016/0275801),  Brekke (US Publication No. 2017/0131716) as seen in the citations in the instant Office Action, which predates the earliest priority date of the current application. Therefore, the above steps do not add significantly more to the abstract idea of collecting data and generating data as recited in current claims 1 and 17.
Dependent claim 2 defines the type of vehicle recited in claim 1. However, the type of vehicle does not add any patentable weight or practical application of the abstract idea recited in claim 1 because the type of vehicle merely ties the abstract idea to a particular field of endeavor or technology. 
Dependent claims 3, 4, 18, and 20 define the type of sensor and data source recited in claim 1. However, the type of sensor and data source does not add any patentable weight or practical application to the abstract idea recited in claim 1 because the type of sensor or data source merely ties the abstract idea to a particular field of endeavor or technology.
Dependent claim 5 recites that a threshold value is determined based on a range of a respective sensor, which amounts to manipulating preexisting data in memory to associate a sensor threshold with 
Dependent claim 6 recites using stored historical data as an input, wherein the type of data source input does not add any patentable weight or practical application to the abstract idea recited in claim 1 because the type of sensor or data source merely ties the abstract idea to a particular field of endeavor or technology. 
Dependent claim 7 recites grouping data based on the type of data, which amounts to comparing and manipulating data in order to label data and arrange the data into groups, which does not add any patentable weight or practical application of the abstract idea recited in claim 1 because this merely encompasses performing data manipulation of stored data. 
Dependent claim 8 recites the type of mission task. However, the type of mission task does not add any patentable weight or practical application of the abstract idea recited in claim 1 because the type of mission task merely ties the abstract idea to a particular field of endeavor or technology. 
Dependent claims 9, 10, and 11 recites associating specific inputs with a “trusted certificate”, however, this amounts to merely defining preexisting data in memory which does not add any patentable weight or practical application of the abstract idea recited in claim 1 because this merely encompasses performing data manipulation of stored data.
Dependent claim 12 recites using a well-known machine language to code the confidence level,   which does not add any patentable weight or practical application of the abstract idea recited in claim 1 because this merely encompasses using a well-known machine language with respect to its intended function. 
Dependent claim 13 defines different types of parameters used to generate a confidence value, however, the current specification does not disclose any specific processes/algorithms associated with the step of “generating” to suggest that the step of “generating” amounts to a practical application of 
Dependent claim 14 recites that a mission task is associated with a confidence level, which encompasses associating different pieces of preexisting data with respect to each other, wherein the preexisting data is stored in memory, which does not add any patentable weight or practical application of the abstract idea recited in claim 1 because this merely encompasses performing data manipulation of stored data.
Dependent claims 15, 16, and 19 recite the locations of the sensors with respect to the vehicle, wherein the location of the sensors does not add any patentable weight or practical application of the abstract idea recited in claim 1 because the sensors are merely performing their intended functions of generating sensor data.
For the reasons set forth above, the examiner asserts that claims 1-20 are directed towards the abstract idea of collecting data and using mathematical formulas/relationships to calculate a value based on the gathered data, and reaching a conclusion by reading the calculated value, wherein the claims do not include any additional features that amount to significantly more than the abstract idea itself. The examiner further asserts that any allowance of the claims in their current condition would unequivocally grant the applicant rights to the disembodied abstract idea of collecting data and using mathematical formulas/relationships to calculate a value based on the gathered data that would effectively grant a monopoly over the abstract idea. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to determine any “confidence level” with respect to any input or parameter, and how to generate a “a combined confidence level”. 
In particular, the current specification fails to disclose any processes/algorithms that show how to calculate a confidence level with respect to any input or parameter, especially with respect to the recited combination of “a risk level, a precision level, and an operational condition” and the “parameter” measured by each sensor. 
In particular, the current specification fails to disclose any processes that shows how to determine relative “confidence levels” with respect to the recited “risk level”. Paragraph [0055] 
Similarly, the current specification fails to disclose any required processes/algorithms to determine a “confidence level” based on “a precision level”. Paragraph [0057] discusses assigning “confidence levels” to sensors without disclosing any processes/algorithms required to understand how and why specific sensor receive a specific “confidence level”. 
Similarly, the current specification fails to disclose any required processes/algorithms to determine a “confidence level” based on “operational condition”. Paragraph [0053] is the only instance of the term “operational condition”, wherein the current specification fails to provide any description whatsoever on how to use an operational condition to determine a “confidence level”. 
Furthermore, the current specification fails to disclose any processes/algorithms that show to use the combination of “a risk level, a precision level, and an operational condition”.
Similarly, the current specification fails to disclose any processes/algorithms that show how to calculate a “combined input” and a “combined confidence level”, and fails to disclose how to use specific parameters to calculate the “combined input” and a “combined confidence level”. 
Further regarding claim 1, the current specification does not disclose any processes/algorithms that show to perform the steps of “retrieve a mission task to be performed and as associated confident level for the mission task”. The current specification fails to disclose how to assign a specific 
Claims 1 and 17 define the invention in functional language by specifying a desired result, such as performing the recited steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 1 and 17 are rejected for similar reasons as set forth in the rejection above.

Regarding claims 3 and 18, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to determine a “confidence level” and  “combined confidence level” with respect to the recited “a laser altimeter, a global positioning system (GPS), a light detection and ranging (LIDAR) system, a radio detecting and ranging (RADAR) system, a transponder, an optic sensor, and/or an automatic dependent surveillance broadcast (ADSB) sensor”.
The current specification fails to disclose any processes/algorithms that show how determine a “confidence level”/”combined confidence level” with respect to each of the specified sensors in claims 
Claims 3 and 18 define the invention in functional language by specifying a desired result, such as performing the recited steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 3 and 18 are rejected for similar reasons as set forth in the rejection above.

Regarding claims 4 and 20, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to determine a “confidence level” and  “combined confidence level” with respect to the recited sources that include “a flight controller, a flight system, a real time kinematic (RTK) satellite navigation, unmanned traffic management (UTM), an air traffic controller (ATC), command and Control (C2), geofence, a weather monitor, aircraft capabilities and limitations, accelerometer, magnetometer, gyroscope, faulty equipment, waypoints and routes, delivery destinations, user inputs, Internet connectivity, satellite connectivity, invalidated communications, and communication with other autonomous vehicles”. 
confidence level”/”combined confidence level” with respect to each of the specified sensors in claims 3 and 18 respectively. At most, the current specification merely states that the above source can be used without providing any guidance regarding how to use each of the specific sources with respect to determining a “confidence level” and a “combined confidence level”. 
Claims 3 and 18 define the invention in functional language by specifying a desired result, such as performing the recited steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Furthermore, the current specification does not define a “flight system”. It is unclear what specific components are included and/or excluded in the recited “flight system”. The recited claim language “flight system” is so broad that it encompasses any conceivable component that is related to a vehicle that is in flight. For the purposes of examination only, the Examiner has interpret a “flight system” to include any conceivable component is a part of a “flight system” that can be used while a vehicle is in flight.
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 4 and 20 are rejected for similar reasons as set forth in the rejection above.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 17, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to determine any “confidence level” with respect to any input or parameter, and how to generate a “combined confidence level”. 
In particular, the current specification fails to disclose any processes/algorithms that show how to calculate a confidence level with respect to any input or parameter, especially with respect to the recited combination of “a risk level, a precision level, and an operational condition” and the “parameter” measured by each sensor. 
In particular, the current specification fails to disclose any processes that shows how to determine relative “confidence levels” with respect to the recited “risk level”. Paragraph [0055] discusses describe how the “confidence level” with respect to risk, however, this paragraph does not disclose any processes/algorithms required to understand how a specific confidence level is calculated for a specific sensor. The example given in paragraph [0055] of the current specification fails to discuss meaningful reasons why the altimeter would be more efficient than a GPS. In the example given in paragraph [0055] of the current specification it appears that GPS would be more efficient than an altimeter alone since the dimensions of a doorway includes width and height, wherein the altimeter cannot compensate the UAV maneuvering with respect to the width of the doorway, while the GPS provides positional information with respect to both lateral and longitudinal axes. 
Similarly, the current specification fails to disclose any required processes/algorithms to determine a “confidence level” based on “a precision level”. Paragraph [0057] discusses assigning 
Similarly, the current specification fails to disclose any required processes/algorithms to determine a “confidence level” based on “operational condition”. Paragraph [0053] is the only instance of the term “operational condition”, wherein the current specification fails to provide any description whatsoever on how to use an operational condition to determine a “confidence level”. 
Furthermore, the current specification fails to disclose any processes/algorithms that show to use the combination of “a risk level, a precision level, and an operational condition”.
Similarly, the current specification fails to disclose any processes/algorithms that show how to calculate a “combined input” and a “combined confidence level”, and fails to disclose how to use specific parameters to calculate the “combined input” and a “combined confidence level”. 
Further regarding claim 1, the current specification does not disclose any processes/algorithms that show to perform the steps of “retrieve a mission task to be performed and as associated confident level for the mission task”. The current specification fails to disclose how to assign a specific “confidence level” or “confident level” with respect to a specific mission task. Furthermore, the current specification fails to disclose how to “retrieve” a specific mission task based on a “confidence level” or “combined confidence level”.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle sensor management systems, which requires a clear understanding of how specific information is processed in order to perform specific sensor management. The nature of the invention is attempting to implement a specific system configuration as a new way to facilitate sensor selection based on sensor inputs. The state of the prior art is continuously evolving, wherein the evolution in vehicle sensor management systems, is directed towards improvements in providing vehicle safety by selecting the 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle sensor management systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known sensor management system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.

With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 1 and 17 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 3 and 18, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to determine a “confidence level” and a “combined confidence level” with respect to the recited “a laser altimeter, a global positioning system (GPS), a light detection and ranging (LIDAR) system, a radio detecting and ranging (RADAR) system, a transponder, an optic sensor, and/or an automatic dependent surveillance broadcast (ADSB) sensor”.
confidence level”/”combined confidence level” with respect to each of the specified sensors in claims 3 and 18 respectively. At most, the current specification merely states that the above sensors can be used without providing any guidance regarding how to use each of the specific sensors with respect to determining a “confidence level” and a “combined confidence level”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle sensor management systems, which requires a clear understanding of how specific information is processed in order to perform specific sensor management. The nature of the invention is attempting to implement a specific system configuration as a new way to facilitate sensor selection based on sensor inputs. The state of the prior art is continuously evolving, wherein the evolution in vehicle sensor management systems, is directed towards improvements in providing vehicle safety by selecting the most appropriate sensors to complete a mission safely. The level of predictability is low as the continuous implementation and advancement in the field of vehicle sensor management systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle sensor management systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform 
Any claims dependent upon claims 3 and 18 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 4 and 20, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to determine a “confidence level” and  “combined confidence level” with respect to the recited sources that include “a flight controller, a flight system, a real time kinematic (RTK) satellite navigation, unmanned traffic management (UTM), an air traffic controller (ATC), command and Control (C2), geofence, a weather monitor, aircraft capabilities and limitations, accelerometer, magnetometer, gyroscope, faulty equipment, waypoints and routes, delivery destinations, user inputs, Internet connectivity, satellite connectivity, invalidated communications, and communication with other autonomous vehicles”. 
The current specification fails to disclose any processes/algorithms that show how determine a “confidence level”/”combined confidence level” with respect to each of the specified sensors in claims 3 and 18 respectively. At most, the current specification merely states that the above source can be used without providing any guidance regarding how to use each of the specific sources with respect to determining a “confidence level” and a “combined confidence level”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle sensor management systems, which requires a clear understanding of how specific information is processed in order to perform specific sensor management. The nature of the invention is attempting to implement a specific system configuration as a new way to facilitate sensor selection based on sensor 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle sensor management systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known sensor management system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of 
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 4 and 20 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “and as associated confident level for the mission task” is unclear and renders the claim language ambiguous. 
In particular, the above excerpt is nearly incomprehensible, wherein it is unclear if the instance of “as” is meant to say “as an” or “an” or “as the” or some other language. Furthermore, there is no antecedent basis for the “confident level”. 
Furthermore, the claims language “prioritize, based on the confidence level associated with each input” is unclear and renders the claim language ambiguous. 
In particular, it is unclear what is being prioritized. The term “prioritize” does not modify anything in the claim. 
For the purpose of examination only, the Examiner has interpreted the prior art of record to encompass the claim language above as seen in the instant Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2017/0364095) in view of Kopardekar (US Publication No. 2016/0275801).
Regarding claims 1 and 17, Wang teaches An autonomous vehicle system (see at least para.[0002-0213], Wang teaches an autonomous vehicle control system), and a method comprising: 
a body (see at least para.[0114], Wang teaches a vehicle, such as a UAV); 
a plurality of sensors coupled to the body and configured to generate a plurality of sensor measurements corresponding to the plurality of sensors (see at least para.[0108-0109], Wang teaches the sensors are on the vehicle), wherein each of the plurality of sensors measures a same parameter (see at least para.[0108-0109], Wang teaches various sensors, wherein certain sensors measure the “same parameter”, such as, but not limited to, the relative distances measured by the GPS, proximity or range sensors, cameras, and altitude sensors); 
a control unit configured to: receive inputs from  the plurality of sensors, the inputs comprise the plurality of sensor measurements (see at least para.[0109], Wang teaches a control system receiving data from various sources, such as the vehicle sensors); 
determine a confidence level of each input based on a risk level (see at least para.[0123], Wang teaches selecting one or more sensors based on risk factor related to the operating environment, wherein the selected sensor/sensors anticipates a sensor/sensors with a highest “confidence level” with respect to “risk”), a precision level (see at least para.[0125], Wang teaches selecting one or more sensor based on sensor accuracy, wherein the selected sensor/sensors anticipates a sensor or sensors with the highest “confidence level” with respect to “precision”), and an operational condition (see at least para.[0113], and [0136-0142], Wang teaches determining a specific accuracy for a specific sensor based on current operating conditions, wherein the selected sensor/sensors anticipates a sensor or sensors with a highest “confidence level” with respect to “operational conditions”); 
prioritize, based on the confidence level associated with each input, (see at least para.[0108], [0113], [0123], [0125], and [0136-0142], Wang teaches determining a navigation solution based on a subset of ranked sensors based on multiple different criteria, wherein the combined subset of sensors anticipates the recited combined input, which anticipates prioritizing the best sensor or sensors for navigation, which further anticipates prioritizing the best sensor or sensors with the highest “confidence level”); 
generate, based on the prioritization of the inputs and the respective confidence levels, a combined input with a combined confidence level for the parameter (see at least para.[0108], [0113], [0123], [0125], and [0136-0142], Wang teaches determining a navigation solution and controlling the UAV based on a subset of ranked sensors based on multiple different criteria, wherein the combined subset of sensors anticipates the recited combined input); 
retrieve and as associated confident level for the mission task (see at least para.[0002], [0073], [0081], [0099], [0108], [0113], [0123], [0125], and [0136-0142], Wang teaches autonomously controlling the UAV to perform tasks, or missions, based on a subset of ranked sensors based on multiple different criteria wherein each , which anticipates a “confident level” for each of the “mission tasks” performed by the UAV in order to select the specific sensor or sensors required for the particular task); 
determine, based on the combined input and the combined confidence level for the parameter, if the combined confidence level is high enough to perform the mission task (see at least ; 
control the autonomous vehicle to perform the mission task when the combined confidence level is high enough to perform the mission task (see at least para.[0108], [0113], [0123], [0125], and [0136-0142], Wang teaches determining a subset of ranked sensors based on satisfying different criteria for the sensors, which anticipates prioritizing the best sensor or sensors for navigation, which further anticipates prioritizing the best sensor or sensors with the highest “confidence level”);
and a database configured to: 
store the inputs and the corresponding confidence level (see at least para.[0208] and [0211], Wang teaches using storage mediums to perform the steps of the invention, which anticipates storing the corresponding inputs and confidence levels as taught by Wang seen supra in the rejection above); 
store the combined input and the combined confidence level (see at least para.[0208] and [0211], Wang teaches using storage mediums to performs the steps of the invention, which anticipates storing the corresponding combined input and combined confidence levels as taught by Wang seen supra in the rejection above); 
and store the action to be performed (see at least para.[0208] and [0211], Wang teaches using storage mediums to performs the steps of the invention, which anticipates storing the corresponding actions as taught by Brekke seen supra in the rejection above).
Wang does not expressly indicate control the autonomous vehicle to take another action if the confidence level is not high enough.
control the autonomous vehicle to take another action if the confidence level is not high enough (see at least para.[0103], [0270], and [0280], Kopardekar teaches that if sensor accuracy is reduced, which anticipates a low “confidence level”, the UAV will perform “another action” based on the current mission). 
Therefore, it would have prima facie obvious for one of ordinary skill in the art at the time of tie invention to modify Wang with the teachings of Kopardekar to control the autonomous vehicle to take another action if the confidence level is not high enough in order to mitigate any dangerous situations that may occur due to compromised sensor accuracy, as recognized by Kopardekar in at least para.[0103] and [0280].

Regarding claim 2, Wang teaches the autonomous vehicle is an automatic guided vehicle or an unmanned aerial vehicle (see at least para.[0004], Wang teaches an autonomous flight vehicle).

Regarding claims 3 and 18, Wang teaches wherein the plurality of sensors include a global positioning system (GPS) (see at least para.[0108], Wang teaches a GPS), an optic sensor (see at least para.[0108], Wang teaches optical sensors, such as cameras).

Regarding claim 8, Wang teaches the mission task to be performed comprises changing a route of the autonomous vehicle (see at least para.[0073], [0081], [0103], Wang teaches modifying a route of the vehicle in order to avoid obstacles).

Regarding claims 15 and 19, Wang teaches one or more the plurality sensors are located on the autonomous vehicle (see at least para.[0108], Wang teaches sensors located on the vehicle).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2017/0364095) in view of Kopardekar (US Publication No. 2016/0275801), as applied to claims 1 and 17 above, and further in view of Brekke (US Publication No. 2017/0131716), Hippelein (US Publication No. 2019/0041856), Moore (US Publication No. 2017/0285092), Stefani (US Publication No. 2016/0101855), Lopez Morales (US Publication No. 2014/0330456), and Rangarajan (US Publication No. 2014/0330456).
Regarding claim 4, Wang teaches an accelerometer, magnetometer, and gyroscope (see at least para.[0108] of Wang) and a geofence (see at least para.[0006] and [0016], Wang teaches a restricted flight reigon). 
Wang does not expressly disclose the remaining limitations of claims 4 and 20.
However, Brekke teaches the plurality of sources further comprise a flight controller (see at least para.[0025], Brekke teaches receiving control data from other vehicles, which anticipates receiving control data from a flight controller), a flight system (see at least para.[0025], Brekke teaches receiving data from other vehicles, which anticipates receiving data from a flight system of another vehicle), geofence (see at least para.[0044], Brekket teaches defining an area where certain requirements are established in the defined area, wherein the defined area anticipates the recited “geofence”), 
a weather monitor (see at least para.[0032], Brekke teaches sourcing weather conditions from a weather source), 
aircraft capabilities and limitations (see at least para.[0044-0046], Brekke teaches using information related to the restrictions of the vehicle for specific conditions and performing functions related to the available capabilities of the vehicle), 
faulty equipment (see at least para.[0016] and [0038], Brekke teaches determining faulty equipment, such as faulty sensors), 
user inputs (see at least para.[0104], Brekke teaches a user entering user inputs), 
satellite connectivity (see at least para.[0036], Brekke teaches receiving data from satellite sources), 
and communication with other autonomous vehicles (see at least para.[0036], Brekke teaches sourcing data form other autonomous vehicles).
Therefore, it would have prima facie obvious for one of ordinary skill in the art at the time of tie invention to modify Wang in view of Kopardekar with the teachings of Brekke to control a UAV with respect to the above parameters in order to safely control the UAV during a mission, as recognized by Brekke in at least para.[0002-0005].
Wang in view of Kopardekar and Brekke does not expressly indicate a real time kinematic (RTK) satellite navigation, an unmanned traffic management (UTM), waypoints and routes, an air traffic controller (ATC), command and Control (C2), accelerometer, magnetometer, gyroscope, delivery destinations, internet connectivity, and invalidated communications. However, the Examiner notes that Brekke explicitly discloses that the input source can be any conceivable source, as seen in para.[0028] and [0036] of Brekke, which anticipates using any conceivable source that is relevant to a vehicle.
Furthermore, Hippelein teaches a real time kinematic (RTK) satellite navigation (see para.[0015] of Hippelein).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar and Brekke with the teachings of Hippelein to use a real time kinematic (RTK) satellite navigation in order to provide greater navigational accuracy for a vehicle, as recognized by Hippelein in at least para.[0019]. 
Wang in view of Kopardekar, Brekke and Hippelein does not expressly indicate an unmanned traffic management (UTM), waypoints and routes, an air traffic controller (ATC), command and Control (C2), accelerometer, magnetometer, gyroscope, delivery destinations, internet connectivity, and invalidated communications.
However, Moore teaches an unmanned traffic management (UTM) (see at least para.[0020] and [0025], Moore teaches receiving data from a UTM).
and waypoints and routes (see at least para.[0020] and [0025], Moore teaches receiving route and waypoint data compatible with the UTM system, wherein it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to duplicate the teaching of a single selected route to use any number of additional routes to select).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar, Brekke and Hippelein with the teachings of Moore to use a UTM with respect to waypoints and routes in order to facilitate the collection of image data, as recognized by Moore in at least para.[0002].
Wang in view of Kopardekar, Brekke, Hippelein, and Moore does not expressly indicate an air traffic controller (ATC), command and Control (C2), accelerometer, magnetometer, gyroscope, delivery destinations, internet connectivity, and invalidated communications.
However, Stefani teaches an air traffic controller (ATC) (see at least para.[0036] of Stefani)
and command and Control (C2) (see at least para.[0036] of Stefani). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar, Brekke, Hippelein, and Moore with the teachings of Stefani to use and ATC and C2 control in order to facilitate safe control of a vehicle, as recognized by Stefani in at least the Abstract.
Wang in view of Kopardekar, Brekke, Hippelein, Moore and Stefani does not expressly indicate delivery destinations, internet connectivity, and invalidated communications. 
delivery destinations, waypoints and routes, and internet connectivity (see at least para.[0046] of Lopez Morales).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar, Brekke, Hippelein, Moore, and Stefani with the teachings of Lopez Morales to use delivery destinations, waypoints and routes, and internet connectivity in order to effectively route a vehicle to one or more required destinations, as recognized by Lopez Morales in at least the Abstract. 
Wang in view of Kopardekar, Brekke, Hippelein, Moore, Stefani, and Lopez Morales does not expressly indicate invalidated communications. 
However, Rangarajan teaches invalidated communications (see at least para.[0009], Rangarajan teaches using invalidated communications). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar, Brekke, Hippelein, Moore, and Stefani with the teachings of Rangarajan to use invalidated communications in order to facilitate communication of valid commands to a vehicle to provide safe navigation for the vehicle, as recognized by Rangarajan in at least para.[0009]. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2017/0364095) in view of Kopardekar (US Publication No. 2016/0275801), as applied to claim 1 above, and further in view Brekke (US Publication No. 2017/0131716).
Regarding claim 5, Wang does not expressly indicate that the sensor threshold is determined by a measurement range of the corresponding sensor. However, Wang expressly teaches that the quality of the sensor data is related to the sensors ability to generate accurate sensor data, as seen in para.[0125], 
Furthermore, Brekke teaches the sensor threshold is determined by a measurement range of the corresponding sensor (see at least para.[0054], and [0067-0068], Brekke teaches each sensor is limited by a threshold accuracy with respect to different environmental conditions, such as the sensors range with respect to altitude).
Therefore, it would have prima facie obvious for one of ordinary skill in the art at the time of tie invention to modify Wang in view of Kopardekar with the teachings of Brekke to control a UAV with respect to the above sensor thresholds in order to safely control the UAV during a mission, as recognized by Brekke in at least para.[0002-0005].

Regarding claim 16, Wang does not expressly indicate one or more the plurality sensors are not located on the autonomous vehicle. 
However, Brekke teaches one or more the plurality sensors are not located on the autonomous vehicle (see at least para.[0030], Brekke teaches sensors that are not located on the vehicle).
Therefore, it would have prima facie obvious for one of ordinary skill in the art at the time of tie invention to modify Wang in view of Kopardekar with the teachings of Brekke to control a UAV with respect to the above configuration in order to safely control the UAV during a mission, as recognized by Brekke in at least para.[0002-0005].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2017/0364095) in view of Kopardekar (US Publication No. 2016/0275801), as applied to claim 1 above, and further in view of Teague (US Publication No. 2018/0017973).
the inputs further comprise historical data of the plurality of sources, the historical data being stored in the database.
However, Teague teaches the inputs further comprise historical data of the plurality of sources, the historical data being stored in the database (see at least para.[0077-0078], Teague teaches using historical data as an input to rank data sources with respect to reliability). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar with the teachings of Teague to use historical data in order to rank reliable sources of input data, as recognized by Teague in at least para.[0077-0078]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2017/0364095) in view of Kopardekar (US Publication No. 2016/0275801), as applied to claim 1 above, and further in view of Lavie (US Publication No. 2016/0236638).
Regarding claim 7, Wang in view of Kopardekar does not expressly indicate the control unit is further configured to group, based on a measurement type, the inputs.
However, Lavie teaches the control unit is further configured to group, based on a measurement type, the inputs (see at least para.[0147], and [0246-0247] and section 5.12, Lavie teaches grouping sensor inputs based on measurement type). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar with the teachings of Lavie to group based on a measurement type, the inputs in order to effectively predict a vehicle accident based on historical measurement data, as recognized by Lavie in at least the Abstract. 

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2017/0364095) in view of Kopardekar (US Publication No. 2016/0275801), as applied to claim 1 above, and further in view of Mahkonen (US Publication No. 2020/0236602) and Arwine (US Publication No. 2016/0274578).
Regarding claim 9, Wang in view of Kopardekar does not expressly indicate one or more of the inputs are associated with a corresponding trusted certificate.
However, Mahkonen teaches one or more of the inputs are associated with a corresponding trusted source (see at least para.[0033] and [0094], Mahkonen teaches receiving input from a trusted source).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar with the teachings of Mahkonen to use inputs are associated with a corresponding trusted source in order to effectively control a vehicle using an authorized flight path, as recognized by Mahkonen in at least para.[0094]. 
	Wang in view of Kopardekar and Mahkonen does not expressly indicate a trusted certificate. 
However, Arwine teaches a trusted certificate (see at least para.[0003] of Arwine). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar and Mahkonen with the teachings of Arwine to use a trusted certificate in order to ensure that the vehicle inputs are originating from a trusted source, as recognized by Arwine in at least para.[0003].

Regarding claim 10, Wang in view of Kopardekar and Mahkonen does not expressly indicate the corresponding trusted certificate is defined and stored in the control unit.
However, Arwine teaches the corresponding trusted certificate is defined and stored in the control unit (see at least para.[0003] of Arwine).


Regarding claim 11, Wang in view of Kopardekar does not expressly indicate sources for the trusted certificates include one or more of a flight controller, a flight system, a laser altimeter, GPS, differential GPS, RTK, optic sensors, LIDAR, RADAR, ADSB sensors and transponders, unmanned traffic management (UTM), air traffic controller (ATC), command and control (C2), geofence, weather monitor, Radar, and/or aircraft capabilities and limitations.
However, Mahkonen teaches trusted sources include one of a unmanned traffic management (UTM) (see at least para.[0033], Mahkonen teaches receiving input from a trusted source, such as a UTM). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar with the teachings of Mahkonen to use inputs that  are associated with a corresponding trusted source in order to effectively control a vehicle using an authorized flight path, as recognized by Mahkonen in at least para.[0094]. 
Wang in view of Kopardekar and Mahkonen does not expressly indicate a trusted certificate. 
However, Arwine teaches a trusted certificate (see at least para.[0003] of Arwine). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar and Mahkonen with the teachings of Arwine to use a trusted certificate in order to ensure that the vehicle inputs are originating from a trusted source, as recognized by Arwine in at least para.[0003].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2017/0364095) in view of Kopardekar (US Publication No. 2016/0275801) , as applied to claim 1 above, and further in view of Levien (US Publication No. 2016/0299233).
Regarding claim 12, Wang teaches the confidence level comprises a binary code (see at least para.[0208], Wang teaches using coded instructions, which anticipates using any well-known machine language instructions, such as, binary code).
Wang does not expressly indicate the binary code including a matrix of binary code entries.
However, Levien teaches the confidence level comprises a binary code (see at least para.[0079], Levien teaches determining a confidence amount of an input. Also, see at least para.[0142-0145], Levinin teaches using binary code machine language), 
the binary code including a matrix of binary code entries (see at least para.[0079], Levien teaches using a matrix of data for the confidence amount related to the inputs. Also, see at least para.[0142-0145], Levinin teaches using binary code machine language).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Wang in view of Kopardekar with the teachings of Levien to use a binary matrix in order to determine a confidence amount of an input, as recognized by Levien in at least para.[0079]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665